Citation Nr: 0935907	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  97-32 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

This claim was previously before the Board and remanded in 
August 2005.  It is properly before the Board at this time.
FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.

3.  An acquired psychiatric disorder was not manifest during 
service, psychosis was not manifest within a year after 
discharge, and an acquired psychiatric disorder is not 
related to the Veteran's active service.

4.  In service and following separation, a personality 
disorder was diagnosed.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service and psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  A personality disorder is not a disease within the 
meaning of legislation providing compensation.  38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in March 2002 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claim.

A letter dated in August 2005 informed the Veteran of how to 
substantiate a claim of entitlement to service connection for 
PTSD based on personal assault.

While the Veteran was not provide with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
notes that the claim herein is denied.  No disability rating 
or effective date will be assigned, and the absence of this 
notice is harmless error.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

In June 2007, the Veteran appointed his brother as his Power 
of Attorney.  In an August 2007 letter, the Veteran rescinded 
this appointment and never appointed another representative.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was scheduled 
for an examination on this issue, but he failed to report.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that the Veteran is currently incarcerated.  Every 
attempt was made by the RO to afford him the requested 
examination.  However, the prison indicated the Veteran could 
not be transferred to the VA facility for examination, and 
the VA medical center indicated it could not send an examiner 
to the Veteran's prison.  Therefore, the Board finds that all 
due process has been met with respect to affording the 
Veteran an examination.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

Factual Background

The Veteran served on active duty from March 1965 to October 
1966.  His DD Form 214, including corrections noted in June 
1999, does not reflect any decorations which are indicative 
of combat service.

A September 1966 service record shows the Veteran was 
referred to psychiatry for general unreliability and chronic 
lying.  The conclusion was that the Veteran had a psychiatric 
problem more than one of leadership.  The Medical Board 
Report indicates the Veteran was admitted to the Naval 
Hospital in September 1966 with a diagnosis of emotionally 
unstable personality, which existed prior to service.  He had 
a history of habitual lying in service and prior to service.  
Following examination, it was determined the Veteran was 
unsuitable for further service due to a personality disorder.  
The diagnosis was emotional unstable personality, existed 
prior to entry, not aggravated by service, and manifested by 
chronic and habitual lying, intensive fear of physical 
injury, and poor social judgment.  There was no evidence of a 
thought disorder, neurosis, or psychosis.  The Veteran's 
October 1966 separation report shows that psychiatric 
examination was abnormal, and the emotionally unstable 
personality was noted.

The medical evidence of record shows several reports of a 
diagnosis of PTSD, beginning in November 1982.  The November 
1982 record also shows a diagnosis of major depression, 
single episode, with psychotic features.  He admitted to 
auditory hallucinations at that time and indicated that they 
began in 1974.  He stated that he was once hospitalized for 
psychiatric treatment.  He was also diagnosed with 
schizophrenia, paranoid chronic, with acute exacerbation, at 
that time.  The Veteran indicated that his only other 
psychiatric treatment occurred in 1971 or 1972.  He stated 
that he was hospitalized shortly after the death of his 
mother.  This was when his hallucinations began.

A December 1982 private treatment record shows the Veteran's 
psychiatric treatment dated back approximately ten years.  
The diagnoses were schizophrenia, paranoid, in partial 
remission, and atypical, mixed or other personality disorder.

A September 1996 private record shows a diagnosis of major 
depressive disorder.  The Veteran gave a history of 
depression with suicide attempts.  He had a lot of treatment 
in the past.  He stated that he had no problems prior to age 
19 or 20.

A January 2001 private treatment record shows a provisional 
diagnosis of bipolar disorder with psychotic features.

Private psychiatric records dated from July to October 2001 
show diagnoses of cognitive disorder and malingering.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

At issue, then, is whether the Veteran has a confirmed 
stressor from service and, if so, whether that stressor is 
related to his PTSD.

In his February 1999 stressor statement, the Veteran 
indicated that, while he was serving on board ship in the Bay 
of Danang, there were men running on the beach, and he could 
not help them.  They fired many rounds, and the men on the 
beach were shot and fell down.  Men died on the beach.  He 
stated he was stationed in the Bay of Danang from December 
1966 to February 1967.  He indicated he was on board the USS 
Sperry.

His personnel records show the Veteran served from March 1965 
to October 1966.  Therefore, he was not in service at the 
time he contends this stressful event occurred.  
Nevertheless, his service personnel records indicate he 
served on Board the USS Sperry from  September 1965 to 
September 1966.  A service record also shows the Veteran was 
noted for having meritorious service from December 1965 to 
January 1966 for displaying professional skill and 
exceptional technical abilities while his ship was operating 
off the coast of South Vietnam.  The operations included 
naval gunfire support missions, which inflicted extensive 
damage or destruction of assigned targets.

There is no diagnosis of PTSD that is shown to be based upon 
this particular event.  As indicated above, there are several 
medical documents of record showing a diagnosis of PTSD.  
However, none of them are based upon this event.  During much 
of his psychiatric treatment, the Veteran did not talk 
specifically about stressors from his service.  Instead, he 
spoke generally about the Vietnamese and missions he could 
not discuss.  Even when the Veteran mentioned a specific 
stressful situation during treatment, it did not include the 
event noted above.  Therefore, there is not a PTSD diagnosis 
of record that is based upon this event.  As indicated above, 
the RO made numerous attempts to provide the Veteran with a 
VA examination with regard to this issue.  However, the 
Veteran is currently incarcerated and is unable to report for 
a VA examination.

In a September 2004 written statement, the Veteran indicated 
he was raped while service on board ship in service.  In 
August 2005, the RO sent the Veteran a letter informing him 
of the evidence needed to substantiate a claim of entitlement 
to service connection for PTSD based upon personal assault.  
The Veteran was asked to provide details regarding this 
incident and was informed of alternative ways of 
corroborating his stressor.  The Veteran never responded.  As 
such, the RO was unable to attempt to verify this stressor, 
and it remains uncorroborated.  Furthermore, none of the 
medical evidence that shows a diagnosis of PTSD contains a 
description of this alleged stressor.  Since this stressor is 
not verified, and there is no medical evidence of record 
diagnosing PTSD based upon this stressor, service connection 
is not warranted on this basis.

Since there is no PTSD diagnosis based upon a confirmed 
stressor, the evidence preponderates against a finding that 
service connection for PTSD is warranted, and the claim must 
be denied on this basis.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Acquired Psychiatric Disorder

The evidence shows the Veteran has been diagnosed with major 
depressive disorder, schizophrenia, cognitive disorder, 
malingering, and a provisional diagnosis of bipolar disorder.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Here, the Board finds that the service treatment records 
contain no evidence of an acquired psychiatric disorder.  
While the Veteran was diagnosed with a personality disorder 
while in service, this is not an acquired psychiatric 
disorder and will be discussed below.  Furthermore, the 
Veteran indicated that his hallucinations began in 
approximately 1971, when he first sought treatment for these 
symptoms.  Even if the Board accepted this as competent and 
credible lay evidence of the first manifestation of his 
schizophrenia, the evidence shows it was not manifest in 
service or within one year after separation.  Additionally, 
while the Veteran indicated in 1996 that he had no problems 
prior to age 19 or 20, the Board finds that this does not 
indicate that the onset of an acquired psychiatric disorder 
was during service.

First, the Veteran is certainly competent to provide lay 
testimony as to when his symptoms began.  However, he is not 
competent to determine the reason for or the diagnosis 
associated with any particular symptoms.  The record shows 
the Veteran was diagnosed with a personality disorder in 
service.  Such is not subject to service connection, as will 
be discussed below.  The Board finds that, while the Veteran 
is competent to report such symptoms, he is not competent to 
attribute such symptoms to an acquired psychiatric disorder 
rather than to a personality disorder.  The record shows the 
Veteran was diagnosed with a personality disorder in service, 
and this is consistent with the Veteran's statements in 1996.  
These statements, then, do not tend to show that the Veteran 
manifested an acquired psychiatric disorder during service, 
and the other evidence of record also indicates that he did 
not.

The record shows the Veteran was first diagnosed with an 
acquired psychiatric disorder in 1982.  Even if we accept the 
Veteran's statements that his hallucinations began as early 
as 1971, this is several years after separation from service.  
Therefore, continuity of symptomatology since service is not 
shown.  Furthermore, there is no competent evidence of record 
showing there is a relationship between the Veteran's 
acquired psychiatric disorder and any event in service.  As 
such, the evidence preponderates against a finding that an 
acquired psychiatric disorder was incurred in service, and 
the claim must be denied on this basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Personality Disorder

The record shows the Veteran was diagnosed with emotional 
unstable personality in service and an atypical, mixed, 
personality disorder in December 1982.

38 C.F.R. § 4.9 (2008) provides that a personality disorder 
is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  Therefore, 
to the extent that the Veteran has been diagnosed with a 
personality disorder and has implicitly raised a claim for 
service connection for that disorder here, the Board finds 
that service connection is precluded by law.  38 C.F.R. 
§ 3.303(c).




ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


